ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With respect to the numerical ranges described in the claims, the Applicant argues that it is permissible for the attorney to explain the significance of the ranges within the remarks, even if the disclosure fails to provide evidence of criticality.  See Applicant Rem. dated Mar. 14, 2022 (“Applicant Rem.”) 6.  
The Examiner would like to clarify the position from the previous Office action.  The “law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable in the claims…In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  MPEP 2144.05(III)(A).  Evidence is required to establish that a numerical range is critical.  See MPEP 716.02.  But an attorney’s argument is not evidence, unless it is an admission.  See MPEP 2145(I).  
In the previous communication, the Applicant’s attorney argued that the claimed void space allows for a better strength of the filter, allowing it to work under higher pressure environment while also providing self-supporting qualities as claimed.  See 
The Applicant also argues that claim 1 has been amended to include the features of claim 3—wherein the filter has a filtration efficiency of at least 95% for filtering particles 5 microns in size in a liquid solution.  See Applicant Rem. 7.
This is incorrect.  Claim 1 has not been amended with this feature.  Rather, the claim says that the filter has an efficiency of at least 95% for “filtering particles about 5 in size or smaller” without specifying the unit of measurement for particle size.
 Even if claim 1 was amended to include the features of claim 3, the claim would remain unpatentable.
The Applicant argues that the filter in Berger, US 5,607,766, would not be able to perform this function because it has a porosity over 70%.  See Applicant Rem. 7 (citing Berger col. 9, ll. 15–20).  And that this is distinct from the claimed invention which has a porosity less than 70%.  Id.
The Examiner respectfully disagrees.  Berger’s void space of over 70% overlaps with the claimed range of “less than about 70%.”  Therefore, a person of ordinary skill in the art would expect that Berger’s filter could operate at the same efficiency as the claimed filter.  Note also that the numerical range of porosity over 70% is close enough to less than 70%, such that a person of ordinary skill in the art would expect that a filter with either range would operate in substantially the same way.  See MPEP 2144.05(I) (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).
The Applicant further argues that the combination of Berger and Wei would not produce a filter with an efficiency of 95% for filtering particles about 5 microns in size in liquid solution.  See Applicant Rem. 7, 8.  This is because, according to the Applicant, Id.
The Examiner respectfully disagrees.  Wei discloses a method for improving the efficiency of a liquid filter so that it is capable of operating at an efficiency of 99.9% for particles that are 0.5 microns in diameter.  See Wei [0043].  Berger’s filter is used to filter liquid.  Therefore, a person of ordinary skill in the art would understand that Berger’s filter could be modified in view of Wei’s method to improve efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776